Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Remarks
This Office Action is responsive to Applicants’ Request for Continued Examination (RCE) filed on 2/22/2021, in which claims 1, 4, and 9 are amended, claims 2-3 are canceled. Claims 1, 4-9 are currently pending.
Response to Arguments
The interpretation under 35 U.S.C. § 112(f) for claims 1-9 is hereby withdrawn, as necessitated by applicant’s amendments and remarks.
The rejection to claim 2 under 35 U.S.C. § 112(d) is hereby withdrawn, as necessitated by applicant’s amendments and remarks made to the rejections.
Applicant’s arguments dated 2/22/2021 have been fully considered, but they are not deemed to be persuasive.
As to claims 1, and 9, applicants submit the following argument.
“Profio fails to teach or suggest, inter alia, "wherein the processor is further configured to switch the setting screen of the uppermost layer in a state in which the wizard screen displayed on the setting screen of the uppermost layer is held when the input device receives the operation," as recited in Applicant's independent claim 1, and similarly recited in independent claim 9. …
Applicant respectfully disagrees. Laudenburger merely discloses that the operator can again jump back to the preceding action step or start the next action step by clicking on backward button B or forward button N in the switch bar. Thus, Laudenburger neither teaches, nor suggests, that in a case where the operation unit receives an operation for switching the setting screen of the uppermost layer, the setting screen of the uppermost layer is switched while holding the wizard screen displayed on the setting screen of the uppermost layer. Thus, there is no motivation to modify Profio with Ladenburger in the manner proposed.”

switch the setting screen of the uppermost layer”) [See ¶-51, 57, 89].
Ladenburger discloses that the user may navigate the wizard steps using the back (B) and next (N) buttons shown at the bottom as a series of steps [See ¶-90]. A skilled artisan would have understood that the system automatically stores the settings input by the user (state…is held) between navigation of the steps, since the interface does not include a save, or apply button. Additionally, the settings are also shown again to the user during the confirmation step 4, as shown in Fig 9 [See ¶-109]. In essence, it is inherent that the user selections are stored in memory for later usage (state… is held). This is also supported by the functionality of the RT and WT buttons that allow a user to undo or redo selected operations [See ¶-97]. Since the state of the wizard is held, the combination would teach changing tabs ("setting screen of the uppermost layer") taught by Profio, and the storing and maintaining of the wizard state ("state in which the wizard screen displayed on the setting screen of the uppermost layer is held when the input device receives the operation") taught by Ladenburger.
Assuming arguendo that Ladenburger does not store the input settings, it would have been an obvious modification to do so.

Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of input settings storage would have predictably resulted in removing the need for the user to re-input settings when continuing setup at a later time.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Profio et al (US 20140098932 A1 thereafter "Profio"), in view of Ladenburger (US 20070162159 A1).
As to claim 1, Profio discloses a medical image diagnostic apparatus configured to generate a medical image based on data collected from a subject when an operator sequentially performs a plurality of steps, the medical image diagnostic apparatus 
a display unit including a display screen; [The system includes displays 42, shown in Fig 2-3 [See ¶-35-36]]
an input device configured to receive an operation of the operator to the display screen; and [The system includes an operator interface such as a keyboard and mouse (input device) [See ¶-35]] 
a processor configured to control the display unit based on the operation received by the input device, [A computer 36 (processor) receives and performs operations received from the operator interface [See ¶-35]]
wherein the display unit is configured to: display a plurality of setting screens respectively corresponding to the plurality of steps on the display screen in a superimposed manner, [Fig 9 shows a plurality of adjacent elements (plurality of objects) on the left which represent the steps to be performed, such as a scout series 136, settings step 136, scan 138, abdominal series, and chest/Abd/Pelvis series [See ¶-53-54]. When a user selects the settings step 136, as shown in Fig 9, scout settings section 144 (setting screen) is shown as an expansion of the settings step 136 [See ¶-54]. A skilled artisan would understand that each tab and corresponding screen would appear as being superimposed upon one another]
display a plurality of objects side-by-side with a setting screen of an uppermost layer, the plurality of objects respectively representing the plurality of steps, [Fig 9 
wherein, when an operation for selecting one of the plurality of objects is received by the input device, the display unit is configured to display a corresponding setting screen to the selected object as the setting screen of the uppermost layer, and wherein the display unit is further configured to display, in each of the plurality of setting screens, a plurality of … screens, and wherein the processor is further configured to switch the setting screen of the uppermost layer [Scout settings section 144 (setting screen) is shown as an expansion of the settings step 136, and includes section 140 and 142 (plurality of screens) [See ¶-54]. A skilled artisan would understand that this provides the visualization that it is an uppermost layer of the plurality of steps in section 56. This is also shown in Figs 11, and 19, with respect to the Group step 162 and Contrast step 274 (“switch the setting screen of the uppermost layer”) [See ¶-51, 57, 89]].
However, Profio does not teach "… a plurality of wizard screens for sequentially inputting a plurality of pieces of information in a wizard format, the plurality of pieces of information being different between the plurality of setting screens, and … in a state in 
On the other hand, Ladenburger does teach "…a plurality of wizard screens for sequentially inputting a plurality of pieces of information in a wizard format, … in a state in which the wizard screen displayed on the setting screen of the uppermost layer is held when the input device receives the operation."
Ladenburger discloses an interface for a tomography process, as shown in Figs 1-4, and 9-10 (plurality of wizard screens), wherein a series of steps are shown in the lower portion for a user to input a series of parameters ("sequentially inputting a plurality of pieces of information") [See ¶-80, 89-92]. The user may navigate the series using the back (B) and next (N) buttons shown at the bottom as a series of steps (in a wizard format) [See ¶-90]. A skilled artisan would have understood that the system automatically stores the settings input by the user (state…is held) between navigation of the steps since the interface does not include a save, or apply button. Additionally, the settings are also shown again to the user during the confirmation step 4, as shown in Fig 9 [See ¶-109]. In essence, it is inherent that the user selections are stored in memory for later usage (state… is held). This is also supported by the functionality of the RT and WT buttons that allow a user to undo or redo selected operations [See ¶-97]. Since the state of the wizard is held, the combination would teach changing tabs ("setting screen of the uppermost layer") taught by Profio, and the storing and maintaining of the wizard state ("state in which the wizard screen displayed on the setting screen of the uppermost layer is held when the input device receives the operation") taught by Ladenburger.

Motivation to do so would be to overcome the drawbacks of the prior art which made entering settings unclear, complicated, and error prone, as taught by Ladenburger [See ¶-5].
Profio, and Ladenburger do not explicitly teach "the plurality of pieces of information being different between the plurality of setting screens."
However, Ladenburger does show in Figs 1-4, and 9-10 a plurality of different settings that would appear to be different between each figure (screen) to one of ordinary skill in the art. Thus it would have been obvious to modify the setting screens to ensure that all the settings were different. Further, assuming arguendo that Ladenburger does not store the input settings, it would have been an obvious modification to do so.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Profio's procedure tabs, and Ladenburger's settings sequence to incorporate different settings at each step, and input settings storage.
Motivation to do so would be to reduce the input of redundant information, and thus improve the efficiency of the user. Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of input settings storage 
As to claim 4, Profio, and Ladenburger disclose the medical image diagnostic apparatus as recited in claim 1, wherein the plurality of setting screens includes: a first setting screen for setting information on the subject; [Ladenburger, The settings shown in Fig 4 include settings for the position of the patient (setting information on the subject) [See ¶-95]]
a second setting screen for setting information on collection of the data and generation of the medical image; and [Ladenburger, The settings shown in Fig 5 include settings for the scan direction (collection of the data) and settings for the generation of a CT overview image (generation of the medical image) [See ¶-98]]
a third setting screen for setting information regarding storage of the medical image, wherein the display unit is configured to display the plurality of wizard screens in each of the first to third setting screens, and [Ladenburger, The settings shown in Fig 8 include settings for the transfer of the reconstructed images to specific apparatuses (storage of the medical image) [See ¶-107]. A skilled artisan would understand that a transfer includes the storage of the images]
wherein the control unit is configured to switch the setting screen of the uppermost layer between the first to third setting screens based on the operation received by the operation unit [Ladenburger, The user may navigate the series using the back (B) and next (N) buttons shown at the bottom as a series of steps (in a wizard format) [See ¶-90]]

As to claim 5, Profio, and Ladenburger disclose the medical image diagnostic apparatus as recited in claim 1, wherein the display screen of the display unit includes: a first display region for displaying the setting screen of the uppermost layer; and [Profio, When a user selects the settings step 136, as shown in Fig 9, scout settings section 144 (setting screen) is shown as an expansion of the settings step 136 [See ¶-54]. A skilled artisan would understand that this provides the visualization that it is an uppermost layer of the plurality of steps in section 56. This is also shown in Fig 11, with respect to the Group step 162 [See ¶-57]]
a second display region arranged side by side with the first display region and configured to display status information of the medical image diagnostic apparatus [Profio, As shown in Fig 14, when viewing key settings zone 216 (setting screen), a Scan timeline 214 (second display region) is shown to indicate the overall time required to complete the scan and the current point of the scan that is currently executing (status information of the medical image diagnostic apparatus) [See ¶-67-68]. Additionally, each tab shown in region 52 (second display region) indicates a status (status 
As to claim 6, Profio, and Ladenburger disclose the medical image diagnostic apparatus as recited in claim 5, wherein the status information includes at least one of information on a progress of the plurality of steps and [Profio, Each tab shown in region 52 (second display region) indicates a status of the overall scanning (progress of the plurality of steps) [See ¶-41]. For example, a "Not yet scanned", "On the table", and "Done scanning" status (progress of the plurality of steps) are indicated by the tab's location in region 96, 98, and 100, as shown in Fig 5 [See ¶-41]. Further, the color orange indicates that manual reformatting is required, and red indicates an error [See ¶-41]]
information on an operating status of the medical image diagnostic apparatus [Profio, As shown in Fig 14, when viewing key settings zone 216 (setting screen), a Scan timeline 214 (second display region) is shown to indicate the overall time required to complete the scan and the current point of the scan that is currently executing (operating status of the medical image diagnostic apparatus) [See ¶-67-68]].
As to claim 7, Profio, and Ladenburger disclose the medical image diagnostic apparatus as recited in claim 5, wherein the display screen of the display unit further includes a third display region for displaying a message to the operator [Profio, A "Total Accumulated Dose" 124 message is shown to the user in dose area zone 200 (third 
As to claim 8, Profio, and Ladenburger disclose the medical image diagnostic apparatus as recited in claim 5, wherein the first display region displays, together with the wizard screen, [Ladenburger, as shown in Figs 1-4, and 9-10 (plurality of wizard screens), wherein a series of steps are shown in the lower portion for a user to input a series of parameters [See ¶-80, 89-92]]
a progress of the step corresponding to the setting screen of the uppermost layer [Profio, As shown in Fig 14, when viewing key settings zone 216 (setting screen of the uppermost layer), a Scan timeline 214 (second display region) is shown to indicate the overall time required to complete the scan (the step) and the current point of the scan that is currently executing [See ¶-67-68]].
As to claim 9, Profio discloses a medical image diagnostic apparatus configured to generate a medical image based on data collected from a subject when an operator sequentially performs a plurality of steps, the medical image diagnostic apparatus comprising: [A CT imaging system (medical image diagnostic apparatus) is shown in Figs 1-2 [See ¶-33]. A technician (operator) must provide a plurality of input and settings (performs a plurality of steps) in order to complete a CT scan as described below with respect to ¶-42-44, 54, and 57]
a display unit including a display screen; [The system includes displays 42, shown in Fig 2-3 [See ¶-35-36]]

a processor configured to control the display unit based on the operation received by the input device, [A computer 36 (processor) receives and performs operations received from the operator interface [See ¶-35]]
wherein the display unit includes a plurality of setting screens corresponding to the plurality of steps, and is configured to display a first setting screen between the plurality of setting screens on the display screen based on the operation received by the input device, and [Fig 9 shows a plurality of adjacent elements (plurality of objects) on the left which represent the steps to be performed, such as a scout series 136, settings step 136, scan 138, abdominal series, and chest/Abd/Pelvis series [See ¶-53-54]. When a user selects the settings step 136, as shown in Fig 9, scout settings section 144 (setting screen) is shown as an expansion of the settings step 136 [See ¶-54]]
wherein the display unit is further configured to display a plurality of objects that the input device receives an operation of selecting the first setting screen, corresponding to the plurality of setting screens, the plurality of objects being displayed side-by-side with the first setting screen and respectively representing the plurality of steps, [Fig 9 shows a plurality of adjacent elements (plurality of objects) on the left which represent the steps to be performed, such as a scout series 136, settings step 136, scan 138, abdominal series, and chest/Abd/Pelvis series [See ¶-53-54]. The broadest reasonable interpretation of "side-by-side" does not preclude adjacent elements from teaching the limitation. When a user selects the settings step 136, as 
and display a plurality of … screens… in each of the plurality of setting screens, and wherein the processor is further configured to switch the setting screen of the uppermost layer … [Scout settings section 144 (setting screen) is shown as an expansion of the settings step 136, and includes section 140 and 142 (plurality of screens) [See ¶-54]. A skilled artisan would understand that this provides the visualization that it is an uppermost layer of the plurality of steps in section 56. This is also shown in Figs 11, and 19, with respect to the Group step 162 and Contrast step 274 (“switch the setting screen of the uppermost layer”) [See ¶-51, 57, 89]].
However, Profio does not teach "… display a plurality of wizard screens for sequentially inputting a plurality of pieces of information in a wizard format, … the plurality of pieces of information being different between the plurality of setting screens, and … in a state in which the wizard screen displayed on the setting screen of the uppermost layer is held when the input device receives the operation."
On the other hand, Ladenburger does teach "… display a plurality of wizard screens for sequentially inputting a plurality of pieces of information in a wizard format,  … in a state in which the wizard screen displayed on the setting screen of the uppermost layer is held when the input device receives the operation."
Ladenburger discloses an interface for a tomography process, as shown in Figs 1-4, and 9-10 (plurality of wizard screens), wherein a series of steps are shown in the lower portion for a user to input a series of parameters ("sequentially inputting a plurality of pieces of information") [See ¶-80, 89-92]. The user may navigate the series using the back (B) and next (N) buttons shown at the bottom as a series of steps (in a wizard format) [See ¶-90]. A skilled artisan would have understood that the system automatically stores the settings input by the user (state…is held) between navigation of the steps since the interface does not include a save, or apply button. Additionally, the settings are also shown again to the user during the confirmation step 4, as shown in Fig 9 [See ¶-109]. In essence, it is inherent that the user selections are stored in memory for later usage (state… is held). This is also supported by the functionality of the RT and WT buttons that allow a user to undo or redo selected operations [See ¶-97]. Since the state of the wizard is held, the combination would teach changing tabs ("setting screen of the uppermost layer") taught by Profio, and the storing and maintaining of the wizard state ("state in which the wizard screen displayed on the setting screen of the uppermost layer is held when the input device receives the operation") taught by Ladenburger.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Profio's procedure tabs to incorporate the teachings of Ladenburger's settings sequence.
Motivation to do so would be to overcome the drawbacks of the prior art which made entering settings unclear, complicated, and error prone, as taught by Ladenburger [See ¶-5].
Profio, and Ladenburger do not explicitly teach "the plurality of pieces of information being different between the plurality of setting screens."

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Profio's procedure tabs, and Ladenburger's settings sequence to incorporate different settings at each step, and input settings storage.
Motivation to do so would be to reduce the input of redundant information, and thus improve the efficiency of the user. Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of input settings storage would have predictably resulted in removing the need for the user to re-input settings when continuing setup at a later time.

The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  Applicant is required to consider these references fully when responding to this action.  The documents cited therein teach:
US 20110093779 A1 – Allows a user to interrupt a current wizard A to activate another wizard B [See ¶-41]. When the wizard A is interrupted, the state and settings 
Which relates to the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Mon – Fri: 9:00am – 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ROBERTO BORJA/           Examiner, Art Unit 2173